Citation Nr: 0834706	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had a hearing before the 
Board in October 2005 and the transcript is of record.

The case was brought before the Board in September 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
the daily use of insulin and a restricted diet, but the 
objective evidence does not show that his diabetes requires 
regulation of activities; he has participated in regular 
physical therapy and in an exercise program for other 
musculoskeletal injuries.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119 Diagnostic Code 7913 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in March 2004, September 2006 and January 
2007.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The 2006 and 2007 
letters told him how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a March 2004 letter, which requested that the 
veteran provide evidence describing how his disabilities had 
worsened, as required by element (1).  A September 2006 
letter indicated to the veteran specifically how disability 
ratings and effective dates are determined, as required by 
element (3).  Both letters included examples of specific 
types of evidence that would substantiate his claim.  In 
addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the February 2007 VA examination performed in 
association with this claim.  The veteran was provided 
statements during his October 2005 hearing before the Board 
as well as within other private treatment records in which he 
details the impact of his disability on his daily and 
occupational life.  The Board finds that the notice given, 
the questions directly asked and the responses provided by 
the veteran both at interview and in his own statements show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life, as required under elements (1) and 
(4).  As the Board finds the veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first, third and fourth elements of Vazquez-
Flores are satisfied.

As to element (2), the Board notes that the veteran is 
service connected for Diabetes Mellitus.  As will be 
discussed below, the disability is rated under Diagnostic 
Code 7913, which rates the disability based on the 
extensiveness of his treatment regimen and the frequency of 
acute attacks requiring hospitalization as well as any 
diabetic complications.  The veteran was asked all pertinent 
questions regarding his treatment regimen and frequency of 
hospitalizations in July 2004 and February 2007 VA 
examinations.  He was also given extensive VA examinations in 
207 and 2008 for all potential diabetic complications, to 
include diabetic retinopathy, neurological abnormalities and 
cardiovascular disease.  Thus, the veteran was given actual 
notice of what was necessary to demonstrate a worsened 
condition.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

Furthermore, the veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2004 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's diabetes since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 and 2007 VA 
examination reports are thorough and supported by the other 
medical evidence.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus.  Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation.  A 40 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two complications that would not 
be compensable if separately rated.  A 100 percent disability 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913. 

The veteran alleges his diabetic condition requires frequent 
monitoring of his blood sugar levels, multiple daily insulin 
treatments and a restricted diet.  The veteran also testified 
that any physical activity drops his blood sugar level and, 
indeed, he allegedly fainted on occasion and been in several 
motor vehicle accidents.  Accordingly, the veteran alleges he 
restricts his driving as well as other physical activity.

Initially, the Board notes that despite the veteran's 
allegations and hearing testimony indicating significant 
restrictions of activities due to his diabetes mellitus, 
restriction of activities must be objectively confirmed.  See 
Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The 
pertinent inquiry is whether there is medical, objective and 
probative evidence that the veteran's diabetes mellitus 
requires restricted activities warranting an increased 
rating.  The Board concludes there is not.

The medical records indicate the veteran has been treated 
privately since the 1970s for a significant diabetic 
condition, to include insulin and restricted diet.  The 
veteran was afforded a VA examination in June 2004 and, more 
recently, in February 2007.  The 2004 examiner indicated the 
insulin dependent diabetes with a 2400 calorie restricted 
diet.  With regard to activities, the examiner noted the 
veteran walked for exercise, but did indicate the veteran's 
complaints that prolonged exercise was difficult.

The February 2007 VA examiner indicated the veteran had 
hypoglycemic reactions daily, but only required 
hospitalizations two or three times in the past six to eight 
years.  The examiner noted the veteran was on an 1800 calorie 
restricted diet.  In regard to restriction of activities, the 
examiner noted the veteran's contentions that any physical 
activity caused a significant decrease in his blood sugar 
level.  The veteran indicated that he limited his driving due 
to past serious car accidents due to a drop in blood sugar 
levels. 

The veteran's historical medical records confirm the veteran 
was involved in two serious motor vehicle accidents in 
January 1996 and May 1998.  He was also involved in a bicycle 
accident in June 2005.  None of the medical records indicate 
the accidents were due to his diabetes nor do any medical 
records objectively indicate a recommended restriction of 
activities.  Indeed, the May 1998 medical records objectively 
rule out the veteran's diabetes as the cause of the accident 
opining as follows: "Fortunately, there was no evidence of 
hypoglycemia at the scene or documented.  It does not appear 
that this episode was associated with a low blood sugar." 

Also significant, the veteran fractured his hip in the June 
2005 bicycle accident.  As part of his treatment, the veteran 
was put on an exercise program.  According to the medical 
records, the veteran was able to complete the program 
satisfactorily without any restrictions or modifications 
needed due to his diabetes.  

The Board also finds noteworthy that the veteran himself 
concedes that he currently works as a department manager at a 
supermarket and has never had to miss work due to his 
diabetes.  Although he must be careful to eat regularly and 
check his blood sugar levels at work, there is no evidence 
that the veteran's disability has had any significant 
occupational or social impact on his life.  The February 2007 
VA examiner similarly indicated a lack of occupational and 
social impact in the examination report.  

In short, the medical evidence as a whole simply does not 
indicate the veteran has ever been medically advised to 
restrict his activities due to his diabetes.  

In regard to diabetic complications, the medical evidence 
indicates the veteran's diabetes has caused numerous 
additional disabilities, to include diabetic retinopathy, 
peripheral neuropathy, peripheral vascular disease, coronary 
artery disease and erectile dysfunction.  All of these 
complications are currently service-connected and, with the 
exception of erectile dysfunction, all complications are 
compensably rated.  

His diabetic condition alone, however, does not warrant a 
rating greater than 20 percent for reasons aforementioned.  
Although the veteran's diabetes requires daily insulin and 
restricted diet, the objective evidence does not indicate a 
restriction of activities or frequent hospitalizations due to 
hypoglycemic reaction.  Again, although the veteran has 
numerous diabetic complications all complications are 
currently service-connected and separately rated at 
compensable levels (with the exception of erectile 
dysfunction).

Evaluation of the veteran's condition under any other 
diagnostic code would not warrant a higher rating in the 
absence of symptomatology demonstrating pertinent pathology 
or a more debilitating condition thereunder. 


ORDER

Entitlement to an increased rating greater than 20 percent 
for type II diabetes mellitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


